
	
		I
		112th CONGRESS
		1st Session
		H. R. 103
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Blackburn (for
			 herself, Mr. Roe of Tennessee,
			 Mr. Pence,
			 Mr. Sessions, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to improve choices
		  available to Medicare eligible seniors by permitting them to elect (instead of
		  regular Medicare benefits) to receive a voucher for a health savings account,
		  for premiums for a high deductible health insurance plan, or both and by
		  suspending Medicare late enrollment penalties between ages 65 and
		  70.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Choices for Seniors
			 Act.
		2.FindingsCongress finds the following:
			(1)The Social
			 Security Administration’s Program Operations Manual System section HI
			 00801.002, titled Waiver of Hospital Insurance Entitlement by Monthly
			 Beneficiary, provides that an individual who does not sign up for part
			 A of the Medicare program when the individual signs up for social security
			 benefits will lose such benefits, regardless of the desire of the individual to
			 not participate in the Medicare program because of religious or philosophical
			 reasons or a preference to have private health insurance.
			(2)As part of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173), Congress increased health insurance options by authorizing health
			 savings accounts into which individuals may make annual contributions of not
			 more than $2,650 and families may make such contributions of not more than
			 $5,250 that are allowable as deductions for income tax purposes. Seniors are
			 not allowed to deduct contributions to their health savings account after the
			 date of the entitlement of such seniors to Medicare benefits.
			(3)Section 1802(b) of
			 the Social Security Act (42 U.S.C. 1395a(b)), added by section 4507 of the
			 Balanced Budget Act of 1997, states that a Medicare beneficiary may only enter
			 into a private contract with a physician for an item or service if no claim for
			 payment under title XVIII of such Act will be submitted. In the case of such
			 contract, the physician must sign an affidavit that acknowledges such contract
			 and that provides that the physician will not submit a claim, and will forgo
			 reimbursement, under such title for an item or service provided to any Medicare
			 beneficiary for a period of two years.
			3.Authority to
			 elect voucher program instead of Medicare part A entitlement
			(a)In
			 generalSection 226 of the
			 Social Security Act (42 U.S.C. 426) is amended by adding at the end the
			 following new subsections:
				
					(k)Waiver of
				entitlement and election of voucher program
						(1)In
				generalNotwithstanding the previous provisions of this section,
				the Secretary shall establish a procedure under which an individual otherwise
				entitled under subsection (a) to benefits under part A of title XVIII may waive
				such entitlement and be automatically enrolled in the Medicare Alternative
				Voucher Program established under subsection (l) if—
							(A)at the time such waiver is made the
				individual—
								(i)has a health
				savings account described in subsection (d) of section 223 of the Internal
				Revenue Code of 1986 (26 U.S.C. 223); and
								(ii)is enrolled under a high deductible health
				plan, as defined in subsection (c)(1) of such section; and
								(B)the individual
				makes such waiver during the initial enrollment period described in section
				1837(d).
							(2)Treatment under
				the Internal Revenue Code of 1986An individual who waives
				entitlement under paragraph (1) shall not be treated as entitled to benefits
				under title XVIII for purposes of section 223(b)(7) of the Internal Revenue
				Code of 1986.
						(3)Ineligibility
				for part B or D benefitsAn individual shall not be eligible for
				benefits under part B or D of title XVIII during the period for which the
				individual waives entitlement under part A of such title under paragraph
				(1).
						(4)Termination of
				waiver and reenrollment under Medicare programThe Secretary
				shall establish a procedure under which an individual who waives entitlement
				under paragraph (1) may terminate such waiver during an annual period that
				shall be the same as the annual general enrollment period described in section
				1837(e). For purposes of applying parts B and D of title XVIII, such individual
				shall be treated as if the individual were entitled to benefits under part A of
				such title as of the date such individual terminates the waiver under this
				paragraph. An individual who has terminated such a waiver may not subsequently
				make such a waiver.
						(l)Medicare
				Alternative Voucher Program
						(1)Establishment of
				programThe Secretary shall establish a program to be known as
				the Medicare Alternative Voucher Program (in this subsection referred to as the
				voucher program) consistent with this subsection.
						(2)Automatic
				enrollmentAn individual who waives entitlement under subsection
				(k)(1) shall be enrolled in the voucher program for the period during which
				such waiver is in effect.
						(3)Amount of
				voucher
							(A)Amount based on
				age cohort
								(i)In
				generalSubject to clause (ii), for each month that an individual
				within an age cohort is enrolled in the voucher program, the Secretary shall
				provide a voucher to such individual in an amount that is equal to the monthly
				actuarial rate for that month computed under section 1818(d)(1) multiplied by
				the age cohort adjustment factor for such age cohort under subparagraph
				(B).
								(ii)Monthly
				limitThe amount of a voucher provided to an individual for a
				month may not exceed $200.
								(B)Age cohort
				adjustment factorFor each age cohort the Secretary shall
				determine an age cohort adjustment factor equal to the ratio of—
								(i)the monthly
				actuarial rate described in section 1818(d)(1) as determined by the Secretary
				for individuals in such age cohort, to
								(ii)the monthly
				actuarial rate described in such section.
								(C)Age cohort
				definedFor purposes of this paragraph, an age
				cohort means a group of individuals whose age falls within a span of
				five consecutive years, consistent with the following:
								(i)The first such
				span begins at age 65.
								(ii)Other spans
				follow consecutively.
								(4)Permissible use
				of voucherA voucher under paragraph (3) may be used only for the
				following purposes:
							(A)As a contribution
				into a health savings account established by such individual, as described in
				subsection (k)(1)(A).
							(B)For payment of
				premiums for enrollment of such individual under a high deductible health plan
				described in such subsection.
							(5)Effect of
				subsequent termination of waiverIf an individual terminates a waiver under
				subsection (k)(3), the enrollment of such individual in the voucher program
				shall be terminated on the date on which the termination becomes
				effective.
						.
			(b)Amendment of
			 Internal Revenue Code of 1986Paragraph (7) of section 223(b) of
			 the Internal Revenue Code of 1986 (relating to Medicare eligible individuals)
			 is amended to read as follows:
				
					(7)Medicare
				eligible individuals
						(A)In
				generalThe limitation under
				this subsection for any month with respect to an individual shall be zero for
				any month such individual is entitled to benefits under title XVIII of the
				Social Security Act.
						(B)Medicare
				alternative voucher programIn the case of an individual who is
				enrolled in the Medicare Alternative Voucher Program under section 226(l) of
				the Social Security Act, the applicable limitation under subparagraphs (A) and
				(B) of paragraph (2) shall be increased by the amount of the voucher described
				in paragraph (3) of such section which is contributed to a health savings
				account of such
				individual.
						.
			(c)Effective
			 date
				(1)In
			 generalThe amendment made by subsection (a) shall take effect on
			 the date that is six months after the date of the enactment of this Act and
			 shall apply to an individual who becomes entitled to benefits under part A of
			 title XVIII of the Social Security Act on or after such date of the
			 enactment.
				(2)Amendment of
			 Internal Revenue Code of 1986The amendment made by subsection
			 (b) shall apply to months ending after the date referred to in paragraph (1),
			 in taxable years ending after such date.
				4.Suspension of
			 Medicare late enrollment penalties between ages 65 and 70
			(a)Part
			 BThe second sentence of section 1839(b) of the Social Security
			 Act (42 U.S.C. 1395r(b)) is amended by inserting before the period the
			 following: and there shall not be taken into account (for individuals
			 not entitled to benefits under section 226A) any month during any part of which
			 the individual attained age 65 and has not attained age 70.
			(b)Part D
				(1)In
			 generalSection 1860D–13(b)(7)(A) of such Act (42 U.S.C.
			 1395w–113(b)(7)(A)) is amended by adding at the end the following sentence:
			 For purposes of the preceding sentence, in the case of an individual not
			 entitled to benefits under part A under section 226A, a continuous period of
			 eligibility shall not include any month during any part of which the individual
			 attained age 65 and has not attained age 70..
				(2)Conforming
			 amendmentSection
			 1860D–1(b)(6)(A) of such Act (42 U.S.C. 1395w–101(b)(6)(A)) is amended by
			 inserting after paragraph (2) the following: , but
			 excluding the period between 65 and 70 years of age.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to individuals who attain 65 years of age in a month
			 after the month in which this Act is enacted.
			
